Archibald Cox: Mr. Chief Justice, just before the recess, I was attempting to emphasize the judicial functions perform by the Court of Claims and particularly sought to call attention to the fact that at least in some instances, it seems to perform judicial duties which must be performed by a court. And I cited the determination of just compensation in the case of the taking is in illustration. I would add to that a second category of business which results from the fact that the Court of Claims has jurisdiction not only of suits against the Government but also of not only set-offs but counterclaims against as those citizens or other person who are plaintiffs in the Court of Claims. And without attempting to particularize, it seems to me that there could be little doubt not only that this is the kind of business which is the daily grist of courts but that undoubtedly some of those counterclaims would involve claims by the United States against the citizen which could not be adjudicated finally outside a court. And we think this emphasizes again that this Court's business is in truth the kind of business which was thought of as part of the judicial power of the United States of the kind of business that the court normally dealt with and was equipped to deal with. Hereto, I think when other distinction is important and then I plan to drop this point. There was well recognized that the time the Constitution was adapted and in the earlier English Law and later in our law, a difference between sovereign immunity and the existence of a legal cause of action, if you will, against the Government. And what Court of Claims has been set up to deal with is not the distribution of large gist but the adjudication of these causes of action against the Government of the kind of cause of action that was well-known and could be maintained where ever the sovereign choose waive it's immunity not only prior to the adoption of the Constitution but in this cou -- in England, but in this country about that time and in various types of cases afterwards that points develop with a history in our brief. And I simply allude to adhere as further evidence that controversies to which the United States may be a party as a matter of recognized usage at the time the Constitution was adopted involved not only controversies in which the United States might be the moving party but controversies in which the United States would be defendant. And in holding the contrary, it seems to us that the Williams case is wrong not only as a matter of logic but also as a matter of history.
Earl Warren: Let's assume -- if your argument being true to saying that Congress has imposed (Inaudible)
Archibald Cox: No, sir. It does not. I think not. I was just coming to the --
Earl Warren: Am I correct? Am I correct in (Inaudible) if I may say this true (Inaudible) to say that any respective court that Congress sets up (Inaudible) that it may impose upon those courts any constitutional law (Inaudible) to which claims (Inaudible) whether in fact biased?
Archibald Cox: Well, we do -- we do make that point. We do argue in our brief and I aser -- submit here that in the case of special courts set up that the seat of the Government with a limited jurisdiction that Congress may as held in the O'Donoghue case call upon them to perform non -- not strictly judicial duties. I don't think our case depends on that. And I think the Court of Claims can be held to be a constitutional court without reaching that conclusion. But the answer to Your Honor is yes, we do make that argument. May I suggest that, because I was just going to develop this directly, that I try to develop affirmatively where we do stand on this question. And then if I haven't answered all the questions to Your Honors' mind, I'll try to do my best. I was just about to say that what we have here is a tribunal which is a court like any Article III court or except in its place in the hierarchy like this Court in respect to all its business, in respect to all its powers, in respect to the tenure and compensation of its judges, in every respect except for this fringe congressional reference jurisdiction. And if it were not for that, it would seem to me there was really nothing to be arguing about here. The question then becomes how does this affect the case. Well, I would say first, Mr. Chief Justice, that just as the existence of this congressional reference jurisdiction has never been thought to prevent all the rest of the Court of Claims business from being judicial and justiciable and from being cases and controversies such as this Court could review. So it would seem to me that the existence of this fringed non-judicial duties should not be held to affect the quality of the judges' tenure that they have been set up predominantly for the purpose of exercising judicial power the Congress has sought in everyway that it could to give them constitutional tenure because it thought it was appropriate to the dispatch of the judicial business because, and it mentioned this specifically in 1953. It would make them available for assignment to other courts and finally because it declared this was to be a constitutional court. So I would submit that even if these other duties have been given that this should not take away from the judges their constitutional status. And I point out that that was the holding in the O'Donoghue case although since we are asking the Court to reexamine many authorities in this field. I think the reexamination necessarily involves the O'Donoghue case, too. Now, I would think that under --
Potter Stewart: What would be -- what would be your point Mr. Solicitor General that the -- the judges could simply decline if they wanted to to perform their --
Archibald Cox: Well --
Potter Stewart: congressional reference function?
Archibald Cox: My -- my argument up to this point leaves hanging the question what about this congressional reference function. And I would say first that I don't think there is any occasion to enter a part and inquiry into it, because the -- I do think that one could uphold the status of the judges without going into it. Still, it is here and I ought to go on.
Felix Frankfurter: What do you want to --
Archibald Cox: I was going to answer Justice Stewart's question. There are three possible answers, it seems to me. The first is that being a special tribunal and not like the normal courts this district and circuit courts that this fringed that the rule in Hayburn's Case does not apply in this fringe jurisdiction can be added.
Potter Stewart: Because it's in the District of Columbia or what?
Archibald Cox: Or because it is a primarily. Because it is a special court which doesn't have the general jurisdiction, the adding of the non-judicial business therefore seems to me not to involve all the problems of overloading the court and the risk of destroying its independence which would be involved if you are dealing with the District Court and the Courts of Appeals. And this is not after all a rule Hayb -- Hayburn's case is not a rule which is written into the Constitution. It's a matter of preserving the independence of the judiciary. But I think there's room for recognition of some questions of degree. The -- the ten --
Felix Frankfurter: The tenure part.
Archibald Cox: I was just going to say, the tenure part clearly is, and I think a verification also in the Constitution, is that you can't take all of what was regarded as judicial business in 1789 and give it to people who do not have the tenure.
Felix Frankfurter: (Inaudible)
Archibald Cox: Yes.
Felix Frankfurter: (Inaudible)
Archibald Cox: It -- well, the second possible conclusion is that the judges may not be required to do this but just as judges have from time to time all through history in this country, voluntarily taken on additional responsibility. So the judges of the Court of Claims may voluntarily take on this responsibility. Finally, there would be of course Mr. Justice Stewart that the possible conclusion that this part of the Court of Claims jurisdiction must be excise. I would make just one point with -- with respect to that. I think that Congress has attempted to make it a constitutional court. It has also attempted to give them this jurisdiction. Now, if you say you can't have both, it is quite clear to me that the primary intention of this difficulty was pointed out to the Congress hypothetically. The primary intention was to make them a constitutional court. And I would submit that if the Court should feel that it had to face this question of the congressional reference jurisdiction and if it felt it could not be given even to the specialized court and then it should give effect to the primary intention of Congress as it has declared it and the rule that the congressional reference jurisdiction could not be added to a constitutional court that if Congress wanted a tribunal that could do both, it would have to change its legislation around. But I think really the point which I can see the being most significant is the one I have made first to with that the -- had the -- that the status of the judges who have the judicial power to exercise is -- is clear and that that is the only question involved here and that the effect of this once a year congressional reference shouldn't alter their constitutional status or Judge Madden's power to sit therefore as a constitutional judge in the Second Circuit.
Felix Frankfurter: (Inaudible)
Archibald Cox: I wasn't --
Felix Frankfurter: (Inaudible)
Archibald Cox: No, no, what I said -- what I meant to say Your Honor was that I'm not asking the Court to reconsider anything in O'Donoghue. And I don't think my argument requires me to. I said I suggested that for me simply to say O'Donoghue holds you can add non-judicial duties to some Article III Judges was hardly an end of the matter because I was asking the Court to reexamine two other cases that hardly laid my mouth to say well, as to that one, it's a binding precedent but that was all I was saying.
Felix Frankfurter: (Inaudible)
Archibald Cox: I don't quarrel with anything in O'Donoghue.
Earl Warren: Mr. Shea.
Francis M. Shea: Mr. Chief Justice, may it please the Court. Mr. Justice Stewart may I add just a footnote to under mark the Solicitor General on his last point. The Court of Claims itself and in rescind considered that the exercise of the congressional reference power was as commissioners and so stated.
Earl Warren: As what (Inaudible)
Francis M. Shea: Has commissioners. But they exercised their powers as commissioners and Judge Madden when the 1953 Act was before the Congress indicated to the appropriate committee that they might well no longer be in a position to require the Court to exercise that jurisdiction although it was indicated that as a voluntary matter they would exercise it. And I suppose, since Hayburn's case itself, the -- as the Solicitor General has pointed out for judges to take on the three of the judges, at least in Hayburn's case Jay, Duane and Cushing, indicated that they could take on that function which was non-judicial as commissioners.
Potter Stewart: As a matter of grace or (Voice Overlap) --
Francis M. Shea: And it's a matter of grace. It couldn't be required to. Now, if the Court please, I wonder if in --
Felix Frankfurter: That's the trouble in trying that under the federal (Inaudible)
Francis M. Shea: And five of the judges who sat on and told them they had dispute could have declined. Now, I wonder if I might possibly, in my limited time, be most hopeful to the Court if I could seek some points of reference which might be considered still fixed in this maze of complexity. In the first place, it seems to me reasonably clear that the framers of the Constitution were in cant and anxious to be certain that those exercising judicial power were independent and could not be put under the coercion by the other two branches of the Government. They were thinking of judicial power, I suppose, in the traditional sense. Certainly, they could not have had in mind the kind of subtleties which we had been discussing today. If they were thinking in terms of the jurisdiction customarily exercised by the Courts in Westminster, they were competent lawyers there whom I assume knew that going back as far as the 14th Century the Courts of Westminster to with Court of Chancery and the King's Bench had exercised just the kind of jurisdiction that is exercised by the Court of Claims, the petition of right, monstrans de droit, the traverses of office.
Earl Warren: What was that?
Francis M. Shea: Traverses of office. In short, they were anxious to protect, it seems to me, the exercise of the kind of judicial power that the Court of Claims is exercising from -- from the coercion or influence of the other departments of the Government. And I would suppose that the Court of Claims needs the protection as much as any court in the judicial system that is likely to come into conflict with the Congress and the Executive Department. It's not -- it's passing on large problems involving large sums of money but it's also passing on critical constitutional rights involving the Bill of Rights problems, involving civil rights problems. There was before this Court in O'Donoghue the question of the independence of the judiciary coming up in the in the guise of the Pahy case. In the Lovett case, the question of the bill of attainder; there are recently been before the Court questions of whether or not a member of the Armed Forces in a courts martial case is entitled to the protection of the Sixth Amendment for instance. So that I would suppose that this was the kind of exercise of judicial power that the framers of the Constitution wanted to protect against the coercion of the other departments and that this Court would not deny that protection unless it's compelled by persuasive argument that the Constitution would not permit it. Now, let me go on to one or two other points that I should hope were still fixed points of reference. I would suppose that there was no contest about the proposition that the Constitution doesn't invest jurisdiction in any court except this. I suppose that it is -- it is clear that what the Constitution does is authorizing power the Congress and give the Congress discretion to create inferior courts to ordain and establish inferior courts. And I would have thought before the arguments in the Lurk case and this that there had never been any question that Congress might give as much or as little of the powers specified in the second section of Article III as it chose to give to such a court and that have ordained and established a court under Article III and give it nothing but the Tucker Act jurisdiction there'd be no doubt that it could established that as an Article III court.
Potter Stewart: Would there be --
Francis M. Shea: I --
Potter Stewart: -- would there be doubt if it did do that?
Francis M. Shea: Would there be what?
Potter Stewart: (Inaudible) if it did do that. If it gave -- if it set up a tribunal and denominated it a court and gave it only Tucker Act jurisdiction, would Congress have the power to -- to provide that the members of that tribunal should have anything else except life tenure?
Francis M. Shea: I should have thought that there was not the slightest doubt about that into argument advance today that Congress ordained and established an inferior tribunal and gave it only federal question jurisdiction. Indeed, I -- I have supposed that -- that the argument that in the Constitutional Convention was how much of this going to be taken, how much can Congress take away from the State. But it didn't have to take it away. I would have thought that clear, Your Honor. It seems to me that from the time of what is it Cary against Curtis right straight through the Lockerty case which was decided after Williams and -- and Bakelite that no doubt had ever been raised about this issue.
Potter Stewart: Well Mr. Shea, what about the Municipal Court of the District of Columbia?
Francis M. Shea: The Municipal Court of the District of Columbia, I think, is to be explained in terms of an exception. I think that -- that the Canter case was based on a reasonable -- a reasonable position and that is that the Congress in the territories may exercise both the national power and the power of the state legislature and can set up and that's all that was involved in the Canter that they could set up a government for the -- for the territory --
Potter Stewart: As I understand --
Francis M. Shea: -- and they have to set up legislature courts and so forth.
Potter Stewart: The national parts, their commissioners will agree on judicial power I suppose.
Francis M. Shea: Well --
Potter Stewart: I mean that couldn't constitutionally be.
Francis M. Shea: I -- it -- it seems to me that in the national part, in the territory which is not a part of the nation. What Canter says and it seems to me --
William J. Brennan, Jr.: But I think what Justice Stewart has reference to -- I don't know the fact in which you're -- you're suggesting.
Francis M. Shea: Well I'm not sure --
William J. Brennan, Jr.: What about (Voice Overlap) --
Francis M. Shea: I'm -- I'm not sure that I'm certainly familiar with it but I suppose territory -- where there has been taken out of -- of -- of the State's jurisdiction forth et cetera, et cetera that they're in a situation of a territory.
Felix Frankfurter: As I understand your position that Congress in concurring that both judicial power with reference to (Inaudible) United States has (Inaudible)
Francis M. Shea: This --
Felix Frankfurter: In what (Inaudible)
Francis M. Shea: I had thought that there was no doubt --
Felix Frankfurter: About what?
Francis M. Shea: -- about the proposition that Congress could ordain and establish an inferior court under Article III and give it only a federal question jurisdiction that is that they didn't have to give it -- they didn't -- don't have to give it that --
Earl Warren: Yes, but when -- but I thought --
Felix Frankfurter: Assuming not Congress should give all jurisdictions that the Court of Claims has with reference to the claims in dispute, that you have a tribunal make it (Inaudible) at the same time, there's no (Inaudible)
Francis M. Shea: I would have thought so, Your Honor. It seems to be that if they can do that --
Felix Frankfurter: (Inaudible)
Francis M. Shea: I would have thought that -- that it could not. I would have thought that if they could do that, it seems to me that if they can do that, they can just destroy the federal --
Felix Frankfurter: (Inaudible)
Francis M. Shea: -- system.
Felix Frankfurter: (Inaudible) Secretary of Commerce?
Francis M. Shea: Can confer it on the Secretary of Commerce. Yes, Your Honor. But may I -- may I suggest this in regard to that.
Felix Frankfurter: (Inaudible) permit your free with the Secretary of Commerce.
Francis M. Shea: No doubt about that.
Felix Frankfurter: (Inaudible)
Francis M. Shea: No time to for update, Your Honor.
Felix Frankfurter: Can you define what the administrative (Inaudible) in determining the claim?
Francis M. Shea: May I suggest this to Your Honor as a response I'm trying to make to the question, I would have thought that -- that -- that one of the fixed points was while to be sure administrative agencies may deal with matters that are within Section 2 of Article III that if Congress intend, if Congress puts that power in a judicial tribunal, the judicial tribunal --
Felix Frankfurter: In fact you're burning the whole question.
Francis M. Shea: Well --
Felix Frankfurter: I understand (Inaudible) is that Congress could if to a known judicial body, the same must follow that the fact on claims in the United States subject to the same kind of so called judicial procedure not entirely to be -- to be uphold in order to fix that. If it good to itself therefore those -- you are to give it to a non-judicial body.
Francis M. Shea: Well, I think it can give to a non-judicial body.
Felix Frankfurter: Well but if (Voice Overlap) --
Francis M. Shea: I have no -- I have no difference about that
Felix Frankfurter: (Inaudible)
Francis M. Shea: Well, that certainly was held in Canter. If it isn't -- if it doesn't give him life tenure, it's a non-judicial body but if -- if Congress attempts, if Congress sets up not in territories but if it sets up within the nation a judicial tribunal, now you -- you've raised the question as to what is judicial tribunal. But in any event, Your Honor --
Felix Frankfurter: The adjudication of claims against the United States which should be to recognized at all or itself may dispose of the legislation if not the case within (Inaudible) judicial power (Inaudible) what was necessarily judicial power? Congress then, as I understand it deposit with the Secretary of Commerce impediment of claims between Joe and Smith which was a staple of Westminster jurisdiction but since claim against the sovereign were not the same with Westminster jurisdictions, he can dispose of it in anyone (Inaudible)
Francis M. Shea: Well, the staple loop Westminster Hall jurisdiction, Westminster Hall certainly had a lot of jurisdiction. Under the petition of right that and the other --
Felix Frankfurter: You're getting it to well known very staple in which legal problems when we talk about the commissioner right. The Checker Court and what they are. That was not a staple suits against the sovereign enforce it in the Court or certainly nothing except by the devious way petitioner bribed the staple of Westminster jurisdiction.
Francis M. Shea: Well, all I can say is that it exercised the great deal of jurisdiction under the various --
Felix Frankfurter: -- (Voice Overlap) -- just as the Court of Claims in Westminster but I don't see why you take the burden of it at all and say Congress couldn't have a non-judicial body disposed of the claims against the Government.
Francis M. Shea: Well Your Honor, certainly this Court has repeatedly stated insofar as I know except for the footnote in -- in Mr. Chief Justice Vinson in the Tide -- Tidewater case has constantly asserted that -- that the judicial power of Article III in the nation, not in the territories, but in the nation can only be invested in Article III courts. But in any event, as you point out, I don't have to carry that burden on whether --
Earl Warren: (Inaudible)
Francis M. Shea: I'm sorry.
Earl Warren: (Inaudible)
Francis M. Shea: Well, may I only say this in conclusion, Your Honor. It does seem to me that -- that there are some fix points of reference left. The question presented is not whether Congress could put this in Article I court so called. The question is have they ordained and established an Article III court. Certainly, the jurisdiction as the Solicitor General has pointed out is jurisdiction that falls within the definition of those items in Section 2 of Article III. Can Congress -- why can't Congress ordain and establish an Article III court to exercise exclusively apart from these congressional reference cases exclusively power jurisdiction defined in the section -- second section of Article II? At least it is not to be set that there was a reasonable basis for Congress who had done everything they can to do this. They have a reasonable basis on which to do it even if arguments can be made to the country and that where Congress has done everything it can to exercise the power clearly invested in it. Why shouldn't the normal deference of this Court to the exercise of congressional power unless clearly it can't be done allow Congress to exercise the power given to it to ordain and establish such a court to exercise jurisdiction that could clearly be given. Thank you Your Honor.
Earl Warren: I want to ask (Inaudible) this traditional congressional reference power to the Court of Claims?
Francis M. Shea: Well now, I take it Your Honor is saying why can't they require them to do it.
Earl Warren: (Inaudible)
Francis M. Shea: Or -- or do you mean could -- could the courts throw up the country exercise?
Earl Warren: Might (Inaudible) the courts -- the courts of what they have done in the -- with the Court of Claims?
Francis M. Shea: Well, I would -- it seems to me the solidest ground, Your Honor. As you know, distinction has been made. The Solicitor General has -- has made it that on the basis of the O'Donoghue case. The specialized tribunal in the District of Columbia at least could be invested with power --
Earl Warren: That is a specific -- specific congressional power.
Francis M. Shea: Well, but what that case says is that the Article III while it's an Article III court, nevertheless, it may under Article I be given supplementary powers. Now, my own feeling is --
Earl Warren: But the Government's had another jurisdiction under the powers of the Congress.
Francis M. Shea: Yes, but I think O'Donoghue says Arti -- the court was created under Article III. It exercised Article III power but as Congress has plenary power of the district, it may exercise its Article I power to add some powers. Now, and -- and -- but this couldn't be done and said O'Donoghue in the States. Now, so far as the Court of Claims is concerned, I think the solidest ground to stand is the ground that Court of Claims itself stood on and in rescind. And so far as that's concerned Your Honors, so long as -- as -- it's not imposing the jurisdiction on the District Courts or the -- or the -- or the Circuit Courts of Appeal. I supposed since the Ferreira case, so long as it's being done as a commissioner is an act of grace on the part of the court, this doesn't -- this doesn't threaten the court system. And I -- I would feel that that was a -- a solidest ground to stand on in regard to that -- to that jurisdiction. Thank you, Your Honor.
Earl Warren: Mr. Robb.
Roger Robb: Mr. Chief Justice and members of the Court, I would first like to direct my attention to a -- statements that have been made with respect to the timeliness of the raising of the question as to the capacity of Judge Madden to sit in the United States Court of Appeals for the Second Circuit. In the first place, Mr. Cox in talking about the timeliness of raising this jurisdictional question stated that if it were a matter of jurisdiction relating to the subject matter of the lawsuit that he agreed, as I recall his statement, that that jurisdictional question could be raised at any time. I say with equal emphasis that if there'd be a constitutional lack of capacity on the part of Judge Madden to sit in an Article III court that that jurisdictional objection may likewise be raised at any time. Now in fact, the judges of the Court of Claims when we filed a petition for certiorari in this Court, a petition was also filed by the judges of that court as amici curiae in support of the petition filed by the petitioner here. And I would like briefly to call to Your Honors attention the statements contained on page 5 of that amici curiae brief in support of our petition. Our petitioner apparently did not bring to the attention of the Court of Appeals the objection now made to Judge Madden's participation in the hearing and decision of that court. But as Mr. Justice Frankfurter noted in his dissent on other grounds in the Lurk case, the question raised by the petitioner is jurisdictional in nature. Such a jurisdictional point may be raised at any time. See McGrath against Kristensen which one of the cases upon which we rely. If Judge Madden, and I'm still quoting from this brief of the judges of the Court of Claims, if Judge Madden because of constitutional prohibitions was not competent to serve, as petitioner contends, the judgment in which he participated is null and void. That is the end of my quote and the cited number of case upon which we rely and support of our position that we may raised this jurisdictional question at any time particularly during the course of these proceedings and particularly during the pendency of it and after this petition before this Court. And in -- thirdly in reply to that contention made by the opposition, I would like to call Your Honors' attention the ruling of this Court in the case of Lamar against the United States decided in 1960 where a Christian was presented to the Court as to the constitutionality of making an assignment of one circuit judge to another circuit. The case was tried. It's a criminal case. It was tried and went on appeal. It came to this Court. And there was a petition -- petition for certiorari to this Court I should say. And I think there were further proceedings taken in this Court and I would like to very, very briefly to note that this Court in a unanimous opinion held that the question they raised was properly and fully considered and was passed upon by this Court. We submit that authority along with the case of Donegan against Dyson which I have also quoted in my brief as authority to the effect that this Court has on numerous occasions or at least on a number of occasions considered that the making of application upon the hearing of a petition in this Court was timely. At least, no objection -- no objection was made this court undertook to hear and determine the particular objection which was raised as to the jurisdiction. Now, reference had been made to Section 1492 of Title 28 of the United States Code which grants to the Court of Claims the power and the function to pass on these congressional reference cases. At the time of the enactment of the Act of 1953 which undertook -- which was an undertaking by Congress to describe the Court of Claims as the -- an Article III court. Congress eliminated from Title 28 Chapter 91 the reference to the departmental reference cases which were to the heads of various departments. They eliminated that provision by the same Act but retain this congressional reference case. Now, it is interesting to note that, and I would like to call to Your Honors attention the remarks made by Senator Gore at the time of the hearings held with respect to this 1953 Legislation and I referred to a footnote on page 12 of the petitioner's reply brief, in which Senator Gore stated, “If in the future, judges of the Court of Claims should refused to act upon congressional reference cases on the ground that they are not within the proper scope of jurisdiction of a constitutional court. I suppose a simple remedy will be for Congress to redesignate the Court of Claims as a legislative court.” I refer that to Your Honors to indicate that Congress in describing this court as an Article III court has the feeling apparently that it may redesignate the court at anytime it sees fit to serve its purposes. I want to thank you.
Hugo L. Black: (Inaudible)
Roger Robb: I do sir.
Hugo L. Black: (Inaudible)
Roger Robb: I do except with respect to cases against the sovereign.
Hugo L. Black: (Inaudible)
Roger Robb: That is true but the sovereign cannot be sued without the sovereign's consent and may lay every condition it sees fit to lay upon.
Hugo L. Black: (Inaudible)
Roger Robb: That is correct, sir.
Hugo L. Black: Sovereign has implied that was an Article III court but (Inaudible)
Roger Robb: I would say yes. I think sovereign can lay any conditions --
Hugo L. Black: (Inaudible) of this?
Roger Robb: Including conditions of the type that Your Honor --
Hugo L. Black: (Inaudible)
Roger Robb: -- refers to.
Hugo L. Black: -- many claims, there can only (Inaudible)
Roger Robb: I'm afraid the only answer that I can make to that is that the sovereign can lay down any conditions that it sees fit to lay down with respect to being sued and not being sued.
Hugo L. Black: (Inaudible) you are willing what is (Inaudible)
Roger Robb: I'd say yes.
Potter Stewart: That was done under the Federal Tort Claims Act, was it not?
Hugo L. Black: (Inaudible)
Roger Robb: I say yes.
Felix Frankfurter: That's the answer to Justice Stewart's (Inaudible) unless the federal court, those courts were unconstitutional.
Roger Robb: That's right.
Felix Frankfurter: What we did this morning is about jurisdiction.
Roger Robb: Thank you, sir.